DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-3, 5, 8-9, 12, 14-16, 18-23, 26-27, 29-30 are currently pending. 
Election/Restrictions
Applicant’s election without traverse of Group (II) claims 19-23, 26-27 in the reply filed on 01/04/2021 is acknowledged. Claims 1-3, 5, 8-9, 12, 14-16, 18, 29-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/04/2021. Claims 19-23 and 26-27 are the subject matter of this Office Action.
 Priority
Acknowledgement is made of the national stage entry of PCT/US2018025430 filed 03/30/2018, which claims priority to US Provisional Application 62479945, filed 03/31/2017. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 23 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 22, directed to the method of claim 19 wherein the DNA-PK inhibitors suppresses 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-23, 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Halbrook (WO2004/085418 published 10/07/2004).
 Halbrook teaches small molecule DNA-PK inhibitory compounds (claim 1). Halbrook teaches said compounds are effective at treating cytokine induced toxicity (page 52 lines 15 to page 53 line 30). Halbrook also teaches the treatment of the immune disorder acquired immune deficiency syndrome (AIDS) comprising administering said DNA-PK inhibitor, wherein said inhibitor blocks HIV infection of T-cells (page 87 line 25 through page 88 line 15). As shown in paragraph [0067]-[0069] of 
  Although the properties of “preventing the induction of an immune response in a subject” or "suppressing B-cell and T-cell activity” as recited in claims 19-23 of the instant application are not explicitly described in the cited prior art to Halbrook., the compound (DNA-PK inhibitors), the active step of administration, the therapeutically effective amount and the same patient population (a patient with an IL-2 mediated disorder AIDS) are identical to that of instantly claimed. Therefore, the property of the DNA-PK inhibitor to suppress T-cell and B-cell activity in the treated patient must necessarily be present in the prior art of Halbrook because products of identical chemical composition cannot exert mutually exclusive properties when prepared or used in the same manner under the same circumstances. In other words, if the prior art teaches the identical chemical or physical structure of the composition, (i.e., the same active DNA-PK small molecule inhibitors) and the composition is used in the same manner (i.e., administered in the same manner to the same subject, in the same therapeutically effective amount), the properties that Applicant discloses and/or claims must necessarily be present. Furthermore, as stated in MPEP 2112.02, “[u]nder the principles of inherency, if a prior art device, in its normal and usual operation, would  

Claim(s) 19-23, 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Acosta et al (International Journal of Immunopathology and Pharmacology Vol. 27 pages 53-67 published 2014) as evidenced by Friedman et al (WO2015/188119 published 12/10/2015). .
  Acosta teaches the small molecule PIK-75. Acosta teaches the treatment of autoimmune diseases (autoimmune encephalitis) comprising oral administration of PIK-75 to immune compromised patients, in doses of 20g/kg. As shown in Figure 6-7, said PIK-75 reduces symptoms of the immune disorders and reduces cytokine activity which reads on the method of “reducing an immune response” according to paragraph [0069] of the instant specification (page 59-61).   
Regarding the capacity of the administered PIK-75 to suppress B-cell and T-cell activity, as shown in Figures 1-2, Acosta teaches that said PIK-75 is effective at suppressing B-cell and T-cell activity. 
 As evidenced by Friedman, the administered PIK-75 of Acosta is an art-recognized DNA-PK inhibitor (page 40 line 10-15, claim 32), and therefore the methodology of Acosta reads on the instantly claimed.
Regarding the capacity of PIK-75 to prevent the induction of an immune response in a subject (claim 21), the compound (DNA-PK inhibitor PIK-75), the route of administration (oral administration), the therapeutically effective amount (20 g/kg) and the same patient population (a subject in need thereof) are identical to that of instantly 
 
Conclusion
In view of the rejections set forth above, no claim is allowed. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GEORGE W. KOSTURKO
Examiner
Art Unit 1628


/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628